Filed 8/23/16 Soin v. Sger CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




RAKESH SOIN,                                                                                 C071206

                   Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                               34200900046833CUBCGDS)
         v.

NASSER SGER,

                   Defendant and Appellant.




         In this action for fraud and breach of a contract regarding the sale of a
Wienerschnitzel restaurant franchise, seller and defendant Nasser Sger appeals from a
judgment against him entered after a nonjury trial awarding buyer and plaintiff Rakesh
Soin compensatory and punitive damages. The trial court found that prior to the close of
escrow Sger intentionally failed to disclose a pending lawsuit filed by restaurant patron
Jean Riker (Riker lawsuit) alleging that the franchise premises violated the Americans
with Disabilities Act (ADA).

                                                             1
       On appeal, Sger contends Soin failed to sufficiently prove that Soin performed all
of his contractual obligations, that Soin failed to prove he justifiably relied on Sger’s
failure to disclose the Riker lawsuit, and that Soin failed to prove he suffered any
damages. Sger further argues the court erred in permitting Soin’s uncle, Bal Soin, to
testify at trial because Soin never disclosed him as a potential witness during pretrial
discovery.
       Finding no merit to Sger’s contentions, we affirm the judgment.

                                 FACTS AND PROCEEDINGS

The Parties and the Wienerschnitzel Franchise

       The Galardi Group Franchise and Leasing, LLC (Galardi), franchises Der
Wienerschnitzel fast food restaurants in California. Sger is in the restaurant business and
has owned and operated several restaurants over the years, including the Wienerschnitzel
franchise at issue here, which is located at 2501 Broadway in Sacramento (the franchise).
       Sger purchased the franchise in 1994. His wife, Rula Khatib, owns the underlying
land. In the summer of 2005 Sger decided to sell the franchise. Although no listing
agreement was ever produced during trial, he claimed he listed the franchise with a
broker for $450,000. He received a few responses but none were for the asking price.
       Soin and his family also worked in the restaurant business. Years before, Soin had
owned and later sold a Wienerschnitzel franchise. Soin’s uncle, Bal Soin, had over 30
years of experience in running Wienerschnitzel franchises. We note that, because the
plaintiff and his uncle, Bal Soin, share the same surname, we refer to Bal Soin herein by
his full name for clarity.
       Bal Soin owned two Wienerschnitzel franchises and was the president of the local
franchise association. As a franchise owner, Bal Soin would often attend monthly
meetings with other Wienerschnitzel franchisees in the Sacramento market area. Bal




                                              2
Soin learned that Sger was interested in selling the franchise at one of the monthly
franchisee meetings.

The Riker Letter

        Restaurant patron Jean Riker visited the franchise on July 1, 2005. While there
she attempted to use the restroom, but was unable to transfer from her wheelchair to the
toilet due to accessibility issues. She wrote a letter to the franchise manager describing
her complaints (Riker letter). Citing the ADA, she requested a response by July 31,
2005, outlining plans to make the franchise ADA accessible.
        After receiving the Riker letter, Sger faxed it to his attorney. Sger did not respond
to the letter, nor did he have the property inspected for potential ADA violations at that
time.

The Galardi Restaurant Resale Evaluation

        In October 2005, Galardi conducted a Restaurant Resale Evaluation (Galardi
Report) of the franchise, which identified deferred maintenance items and upgrades
totaling approximately $155,000 that were necessary before Galardi would approve a
franchise sale and transfer. Several of the listed items related to the ADA, including
slurry coating and restriping the parking lot, redoing the wheelchair ramp, and upgrading
the restrooms with new tile, paint, door kick plates, toilets, sinks, and mirrors.
        In December 2005, Galardi sent Sger a copy of the Galardi Report together with a
cover letter stating, “In addition to the resale requirements listed above, Galardi Group
requires you to have an ADA (Americans with Disabilities Act) inspection, by a
reputable ADA consultant, of the referenced restaurant. Note that you are legally
responsible for the correction of items stated in the inspection that do not comply with the
ADA or any similar state accessibility laws. A copy of such ADA inspection must be
given to the escrow company handling your resale prior to the close of escrow.” The




                                              3
body of the report itself contains nearly identical language, which the trial court referred
to as the “inspect and correct clause.”

The Purchase Agreement and Escrow Instructions

       In early 2006, Bal Soin told his nephew that Sger wanted to sell the franchise.
Soin then contacted Sger to inquire about buying the franchise. Soin, Sger, and Bal Soin
met about three times to discuss Soin purchasing the franchise. Sger’s wife was also
present during some of the meetings.
       On February 21, 2006, Soin and Sger executed a standard California Association
of Realtors (CAR) Business Purchase Agreement and Joint Escrow Instructions
(Purchase Agreement) for the franchise. Bal Soin filled in the form with the figures and
terms supplied by Soin and Sger.
       Under the Purchase Agreement, Soin agreed to pay Sger a reduced price of
$300,000 for the franchise and to do the remodeling work identified in the Galardi
Report. The Purchase Agreement provides in relevant part, “Buyer to do remodel
improvements recommended by Galardi Group (Wienerschnitzel) at Buyer expense.”
Thus, in addition to depositing the $300,000 purchase price in escrow Soin also deposited
a separate $155,000 to cover the renovations recommended in the Galardi Report.
Galardi controlled the $155,000 and would periodically release funds to reimburse either
Soin or a contractor as the work was completed. Sger had no control over the $155,000.
       The Purchase Agreement also includes a paragraph advising the buyer and seller
to contact a qualified professional to determine the ADA impacts in the transaction.
Neither Soin nor Sger did so.
       Paragraph 19 of the Purchase Agreement, entitled “Notices of Violations,” states:
“Seller represents that, to the best of Seller’s knowledge, no notices of violations of
federal, state or local statute(s), law(s) or regulation(s) exist, or are filed or issued, that
affect the operation of the Business, including any such notices regarding the real


                                                4
property in which the Business is situated (“Notices”), EXCEPT:                       . If
prior to Close of Escrow, Seller receives or becomes aware of any Notices filed against or
affecting the Business, Seller shall immediately notify Buyer.” Nothing was written on
the blank line.
       Escrow was originally set to close in April 2006, but the closing was delayed for
financing reasons until June 5, 2006. Soin asked Sger if he could begin operating the
franchise prior to the close of escrow, but Sger refused.
       On June 2, 2006, Soin showed Sger a handwritten document entitled “Buyer
Instruction to Escrow Before Closing,” which had been drafted by his uncle. Soin asked
to include the document as part of the escrow instructions and Sger agreed. Sger’s wife
was also shown the proposed written instructions and she told Sger to include it in the
escrow.
       The written escrow instructions included the following terms: “(1) Lease must be
signed and delivered from Seller[;] (2) All equipment should be in working order
otherwise credit should be given to buyer for repairs[;] (3) Any law suit [sic] prior will be
responsibility of Seller.” Bal Soin testified he drafted the written escrow instruction and
that it was his idea to refer to prior lawsuits based on a bad business experience he had in
buying a gas station. He said he was not aware of the Riker lawsuit (see post at page 6)
when he drafted the instruction, and that had he known of the lawsuit, he would have
referred to it by name in the instruction.
       Escrow closed a few days later. Soin and Khatib executed a 15-year lease for the
franchise property. Soin began operating the franchise and started work on the
remodeling items listed in the Galardi Report. By December 2006 Soin had completed
the Galardi Report repairs, and Galardi had released all of the $155,000 in escrow even
though Soin had never obtained or submitted an ADA inspection report. Galardi
approved a 10-year franchise agreement with Soin.



                                              5
The Riker Lawsuit and Settlement

          In April 2006, after the parties had executed the Purchase Agreement but before
escrow closed, Riker filed a federal lawsuit (Riker lawsuit) against Sger, his wife, and the
franchise for violating the ADA. The complaint alleged the restaurant lacked, among
other things, accessible parking, travel pathways, entrances, and bathrooms. The
restroom issues included lack of a transfer space and compliant grab bars, out of reach
amenities, and obstructed floor space that prevented an appropriate wheelchair turning
radius.
          Sger’s wife was served with the Riker lawsuit on May 2, 2006, at their home. She
recognized it was important and sent it to their attorney. She claimed Sger told Soin
about the Riker lawsuit right after they received it, testifying she joined a conversation
between the two men at Sger’s pizza restaurant in which the lawsuit was discussed. She
later testified that the conversation took place after they received the Riker letter but
before they were served with the Riker lawsuit.
          Sger claimed he first found out about the Riker lawsuit towards the end of May
2006 when he visited the franchise to make sure things were running smoothly prior to
the sale. According to Sger, Soin happened to stop by the restaurant the very same day
he learned of the lawsuit. In Soin’s presence, the manager handed Sger an envelope
containing the Riker lawsuit and told him “we got served.” Soin asked what it was, and
Sger told him it was a “handicap” lawsuit. Sger said he would take care of the lawsuit.
          Soin, on the other hand, denied that he was ever present at the franchise when the
manager purportedly handed Sger the Riker lawsuit, and claimed that the event as
described by Sger never occurred. Soin testified that he did not learn of the Riker lawsuit
until July 2006, a month after escrow had closed, when he went to Sger’s pizza restaurant
to deliver the first rent check for the franchise. It was then that Sger told him, “we have a
problem . . . we have a lawsuit.” Sger also told him he would take care of the lawsuit.



                                               6
Had Soin known of the pending Riker lawsuit, he would not have closed escrow on the
sale.
        Soin, as the new franchise owner, was added as a defendant in the Riker lawsuit in
early 2007. Soin did not appear and Riker took his default. He did not pay any
attorneys’ fees related to the suit.
        A few months later in May 2007, Sger’s wife attended a settlement conference and
settled the Riker lawsuit on the remaining defendants’ behalf. She agreed to pay Riker
$55,000 and to correct the ADA deficiencies at the franchise within 100 days. She
believed that Soin was responsible for doing the ADA repairs identified in the Riker
lawsuit because he purchased the franchise and had promised to do the Galardi Report
remodeling items. Khatib later procured an estimate of nearly $116,000 to fix the ADA
violations alleged in the Riker lawsuit that she and Sger then tried to pressure Soin into
doing. Soin did not undertake the ADA repairs outlined in the Riker lawsuit. He
believed he had only agreed to do the Galardi Report repairs and not the repairs needed to
satisfy the Riker settlement.

Additional ADA Lawsuits

        In September 2007, Soin was sued under the ADA by George Louie. He paid
Louie $3,333 to settle and another $1,500 in attorneys’ fees.
        In June 2008, Scott Johnson filed another action against Soin and Khatib alleging,
like the Riker lawsuit, that the franchise premises violated the ADA. Soin paid $2,500 to
settle the case and another $3,700 in attorneys’ fees defending the action. Khatib also
paid to settle the Johnson litigation.

The Unlawful Detainer Action

        In October 2007, Khatib filed an unlawful detainer action (UD lawsuit) against
Soin to evict him from the franchise property. Sger’s complaint requested $179,176.76 in
past-due rent, which was comprised of the following: (1) $116,098 in construction costs;


                                             7
(2) $5,703 in attorney fees; (3) $2,375.76 in legal costs; and (4) $55,000 in ADA
violations. She conceded the $116,000 construction cost figure came from the estimate
she obtained to fix the ADA violations identified in the Riker lawsuit, and that the
$55,000 figure was the same amount she paid to settle the Riker lawsuit. Soin
successfully moved to quash the summons and Khatib did not pursue the matter further
although the suit was technically still pending.

Completion of the ADA Repairs

       In 2009, Soin paid to make the restrooms and an outside wheel chair access ramp
ADA compliant. Among other things, Soin had to convert the men’s and women’s
bathrooms into a single restroom, which required extensive structural construction work.
Soin borrowed $10,000 from his uncle to pay for the repairs.

Trial Proceedings

       In June 2009, Soin sued Sger for breach of contract, fraud, and negligent
misrepresentation. The court granted Sger summary adjudication of the negligent
misrepresentation claim, and tried the breach of contract and fraud causes of action in a
bench trial. Those claims were based on Sger’s alleged failure to disclose the Riker letter
and the Riker lawsuit prior to the close of escrow. After hearing conflicting testimony
from Soin, Sger, Khatib, and, over defendant’s objection, Bal Soin, the court found in
favor of Soin and against Sger on both counts.
       The court’s statement of decision found that Sger had a duty to disclose the Riker
lawsuit before escrow closed and intentionally concealed the lawsuit from Soin thereby
breaching the Purchase Agreement. The court also found Soin had sufficiently
performed his contractual obligations. The court concluded that even if the Galardi
Report, which was incorporated into the Purchase Agreement, required Soin to obtain an
ADA inspection prior to the close of escrow and to fix whatever violations the inspection
revealed, the provision was for Galardi’s benefit and not Sger’s, and Galardi had excused


                                             8
Soin’s performance of the provision. But even if the provision was also for Sger’s
benefit, the court found Sger waived the “inspect and correct” provision by closing
escrow without Soin having obtained the required ADA inspection.
       Soin was awarded $34,647.69 in damages, which included $10,449.29 in ADA-
related repair expenses, $12,565.40 for defending the UD lawsuit, $5,433 in litigation
expenses for the Louie litigation, and $6,200 to settle the Johnson litigation. The court
also awarded Soin approximately $17,000 in punitive damages.
       Judgment was entered on March 22, 2012, and later amended on August 6, 2012,
to include specific amounts for attorneys’ fees and prejudgment interest.

                                         DISCUSSION

                                               I

                                     Standard of Review

       The parties first dispute the applicable standard and scope of review on appeal.
Sger urges the court to apply a de novo standard of review, arguing that apart from the
Riker lawsuit disclosure issue no other disputed issues of fact were presented below.
Soin, on the other hand, contends the substantial evidence standard of review applies.
Soin has the better argument.
       In a nonjury trial, like the one here, the trial court is required to render a statement
of decision on the timely request of a party, explaining the factual and legal basis for its
decision as to each of the principal controverted issues for which the statement was
requested. (Code Civ. Proc., § 632.) The court issued a written statement of decision
regarding liability and compensatory damages. The court also issued a separate
statement of decision on punitive damages.
       On appeal, the statement of decision provides a record of the trial court’s
reasoning on particular disputed issues, which the appellate court may review in
determining whether the court’s decision is supported by the evidence and the law. (In re


                                               9
Marriage of Ditto (1988) 206 Cal. App. 3d 643, 647.) A judgment or order of a lower
court is ordinarily “presumed to be correct on appeal, and all intendments and
presumptions are indulged in favor of its correctness. [Citations.]” (In re Marriage of
Arceneaux (1990) 51 Cal. 3d 1130, 1133 (Arceneaux).) Appellate courts independently
review questions of law and apply the substantial evidence standard to a superior court’s
findings on questions of fact. (See People v. Cromer (2001) 24 Cal. 4th 889, 893-894
[questions of law are subject to de novo review and questions of fact are reviewed under
deferential substantial evidence standard].)
       Generally, “[i]f the interpretation of [a] contract turns upon the credibility of
extrinsic evidence, the interpretation of the contract is not a question of law, but one of
fact and it will not be overturned unless not supported by substantial evidence.”
(LaCount v. Henzel Phelps Constr. Co. (1978) 79 Cal. App. 3d 754, 770.) And whether a
party has misrepresented or suppressed material facts amounting to fraud is always a
question of fact. (See Civ. Code, § 1574; Fowler v. Brown (1954) 125 Cal. App. 2d 450,
457 [“ ‘Misstatement or suppression of facts is not fraudulent unless motivated by an
intent to deceive or to induce another to enter into a contract . . . or unless it amounts to a
breach of duty . . . [t]he question of actual fraud is always one of fact’ ”].)
       Here, the trial court considered extrinsic evidence on the meaning and import of
various terms and provisions of the Purchase Agreement and escrow instructions. After
listening to multiple witnesses testify about the parties’ negotiations, the Purchase
Agreement, and the written escrow instructions, the court found Soin and Bal Soin more
credible than Sger or his wife. Because the trial court interpreted the meaning of the
parties’ contract in light of extrinsic evidence and also found that Sger had a duty to
disclose the Riker lawsuit but intentionally failed to do so prior to the close of escrow, the
substantial evidence standard governs. (Fowler v. Brown, supra, 125 Cal.App.2d at
p. 457.) We must uphold the trial court’s findings if any substantial evidence supports
the court’s decision.

                                               10
       Evidence is “substantial” for purposes of this standard of review if it is “of
‘ponderable legal significance,’ ‘reasonable in nature, credible, and of solid value’ . . . .
[Citations.]” (Grappo v. Coventry Financial Corp. (1991) 235 Cal. App. 3d 496, 507.)
We view the evidence in the light most favorable to Soin as the prevailing party, giving
Soin the benefit of every reasonable inference and resolving all conflicts in Soin’s favor.
(Jessup Farms v. Baldwin (1983) 33 Cal. 3d 639, 660; Crawford v. Southern Pacific Co.
(1935) 3 Cal. 2d 427, 429 [substantial evidence rule].)

                                               II

                                     Breach of Contract

       Sger contends the court erred in finding Soin adequately performed his contract
obligations under the Purchase Agreement and that Soin proved he was damaged by
Sger’s failure to disclose the Riker lawsuit. According to Sger, the Purchase Agreement,
which incorporated the Galardi Report, required Soin to obtain an ADA inspection of the
franchise and to fix whatever the inspection revealed. (Troyk v. Farmers Group, Inc.
(2009) 171 Cal. App. 4th 1305, 1331(Troyk) [“ ‘ “It is, of course, the law that the parties
may incorporate by reference into their contract the terms of some other document” ’ ”].)
Because Soin admitted he did not obtain the requisite ADA inspection, Sger argues he
did not fully perform under the Purchase Agreement. And Soin could not have been
damaged by eventually fixing the ADA violations because the Galardi Report required
him to do so regardless of the Riker lawsuit settlement.
       The trial court, however, found that the Galardi Report’s “inspect and correct”
clause was for the benefit of Galardi not Sger, and that Galardi waived performance of
the provision. Reviewing the record as a whole and in the light most favorable to the
judgment (Arceneaux, supra, 51 Cal.3d at p. 1133), we conclude the record amply
supports the trial court’s finding. (In re Marriage of Ruelas (2007) 154 Cal. App. 4th 339,
342 [“ ‘Where a statement of decision sets forth the factual and legal basis for the


                                              11
decision, any conflict in the evidence or reasonable inferences to be drawn from the facts
will be resolved in support of the determination of the trial court decision’ ”].)
       It is well settled that a third party may acquire valuable rights under a contract
between others even though he is not expressly named in the contract. (Civ. Code,
§ 1559.) “ ‘Where one person for a valuable consideration engages with another to do
some act for the benefit of a third person, and the agreement thus made has not been
rescinded, the party for whose benefit the contract or promise was made, or who would
enjoy the benefit of the act, may maintain an action against the promisor for the breach of
his engagement.’ ” (Prouty v. Gores Technology Group (2004) 121 Cal. App. 4th 1225,
1232; see also Shell v. Schmidt (1954) 126 Cal. App. 2d 279, 290.) “The promise in such a
situation is treated as having been made directly to the third party.” (Shell, supra,
126 Cal.App.2d at p. 290.) “Generally, it is a question of fact whether a particular third
person is an intended beneficiary of a contract.” (Prouty, supra, 121 Cal.App.4th at
p. 1233.)
       An intended third party beneficiary may also voluntarily waive or disclaim his
rights under such a contract. (Bass v. John Hancock Mut. Life Ins. Co. (1974) 10 Cal. 3d
792, 796 (Bass); Stanley v. Robert S. Odell & Co. (1950) 97 Cal. App. 2d 521, 533.) The
“burden is on the party claiming the waiver ‘ . . . to prove it by clear and convincing
evidence that does not leave the matter to speculation, and “doubtful cases will be
decided against a waiver” [citation].’ ” (Bass at p. 796.)
       In this case, Sger does not dispute that Galardi was an intended third party
beneficiary of the Purchase Agreement but rather that no evidence shows Galardi waived
the ADA inspect and correct clause. He further contends that the ADA inspection
provision was also for his benefit and no evidence showed he waived or otherwise
excused Soin’s performance. We disagree.




                                             12
       Sger testified that he had absolutely no control over the $155,000 set aside in
escrow for Soin to perform the Galardi remodel requirements. Once he was paid the
$300,000 purchase price, he conceded he was finished with the franchise.
       The uncontroverted evidence, moreover, established that Galardi alone controlled
the $155,000 in escrow and released it to Soin or his contractors once it concluded that
the remodel items had been completed to its satisfaction. It was also undisputed that by
December 2006, Soin had sufficiently remodeled or replaced the items listed in the
Galardi Report such that Galardi had released all of the $155,000 and had granted Soin a
10-year franchise agreement. Galardi did so without ever having requested or obtained
an ADA inspection from Soin as the Galardi Report required. This evidence sufficiently
establishes that the Galardi Report inspection requirement was intended to benefit
Galardi and that Galardi waived the requirement under the Purchase Agreement as the
trial court found. (Bass, supra, 10 Cal.3d at pp. 795-796 [third party who refused
coverage under group insurance plan waived third party rights under the agreement].)
       Even assuming Sger’s contention is correct that the ADA inspect and correct
clause was also for his benefit, the record shows Sger--like Galardi--waived Soin’s
nonperformance of the provision as the trial court concluded. “It is, of course, well
settled that a contracting party may waive provisions placed in a contract solely for his
benefit.” (Isaacson v. G.D. Robertson & Co. (1948) 85 Cal. App. 2d 71, 75.)
       The Galardi Report expressly stated that the ADA inspection had to be completed
prior to the close of escrow. Sger himself testified that the ADA inspection and repairs
listed in the Galardi Report were supposed to be done before the close of escrow. Sger,
however, refused to allow Soin to take possession of the franchise and begin operating it
before escrow closed. Sger also closed escrow, accepted the $300,000 payment, and
walked away from the franchise without requiring Soin to obtain the necessary ADA
inspection report or complete any ADA-related repairs. Thus, to the extent the Galardi
Report’s ADA inspection provision was for Sger’s benefit, substantial evidence supports

                                            13
the trial court’s finding that Sger voluntarily waived performance of the inspection by
closing escrow without it.
       Sger next argues that Soin failed to prove the breach--Sger’s failure to disclose the
pending Riker lawsuit--caused the repair expenses and litigation defense costs the trial
court awarded as damages. In Sger’s view, the Purchase Agreement and Galardi Report
obligated Soin to investigate and repair at his own expense any ADA violations
discovered in the required inspection. Had Soin obtained a proper ADA inspection like
he was required to do, the inspection would have revealed the same ADA defects
litigated in the Riker lawsuit. Because Soin already had a contractual duty to correct any
such ADA deficiencies, the failure to disclose the Riker lawsuit, Sger argues, did not
damage Soin in any way. We disagree.
       “For the breach of an obligation arising from contract, the measure of damages . . .
is the amount which will compensate the party aggrieved for all the detriment
proximately caused thereby, or which, in the ordinary course of things, would be likely to
result therefrom.” (Civ. Code, § 3300; see also Troyk, supra, 171 Cal.App.4th at
p. 1352.) The causation element requires the plaintiff to prove that he was harmed by the
defendant’s breach or that the defendant’s breach was a substantial factor in causing the
damage. (Troyk at p. 1353.) Here, the trial court awarded Soin $10,449.29 in permit and
ADA repair costs, $12,565.40 in legal expenses related to defending the UD lawsuit,
$5,433 to settle the Louie lawsuit, and $6,200 to settle the Johnson lawsuit. Substantial
evidence supports the trial court’s damages award.
       As discussed above, the evidence showed both Galardi and Sger waived Soin’s
performance of the inspect and correct clause contained in the Galardi Report and
incorporated into the Purchase Agreement. Once waived, Soin’s nonperformance of the
obligation cannot be raised as a defense. (Boone v. Templeman (1910) 158 Cal. 290,
294-295 [generally a party who waives performance of a contract provision intended for



                                            14
his benefit cannot thereafter raise the nonperformance as a defense to a breach of contract
claim].)
       Soin also testified that had Sger properly disclosed the Riker lawsuit he would not
have closed escrow on the franchise. In other words, he would have walked away from
the deal. Because the Riker lawsuit was not properly disclosed, the sale closed and Soin
later paid money to fix the ADA problems alleged in the Riker lawsuit. Sger’s failure to
disclose the lawsuit was, at a minimum, a substantial factor in bringing about those repair
costs. (Troyk, supra, 171 Cal.App.4th at pp. 1352-1353.)
       The evidence also established that Soin was never in arrears on any rent payments
to Sger’s wife, and that Sger’s wife told him she was going to do something to make Soin
pay for the ADA repairs she agreed to do in order to settle the Riker lawsuit. Thus, as the
trial court found, the UD lawsuit was nothing more than a thinly-veiled attempt by Khatib
and Sger to force Soin to pay for the ADA repairs that Sger and his wife had agreed to do
as part of the Riker settlement. Soin was also forced to defend two additional ADA
lawsuits from Louie and Johnson, which were filed after Sger and Khatib failed to timely
fix the ADA violations settled in the Riker lawsuit. All of these expenses can be traced
directly back to Sger’s failure to disclose the Riker lawsuit.
       Sger, moreover, agreed to Soin’s suggested escrow instruction that “any law suit
prior will be responsibility of seller.” The evidence showed the Riker prelitigation letter
was based on a July 2005 visit to the franchise and was sent to Sger months before Soin
first contacted Sger about possibly purchasing the franchise. The subsequent Riker
lawsuit was filed and served prior to the close of escrow. And Sger and Soin both
testified that Sger told Soin he would take care of the Riker lawsuit.
       In light of the waiver of the inspect and correct clause, Sger’s promise to handle
any lawsuits arising prior to the close of escrow, and Sger’s and his wife’s settlement of
the Riker lawsuit, Sger and not Soin was responsible for fixing the ADA violations



                                             15
alleged in the Riker lawsuit like the trial court found. Sger’s breach therefore caused
Soin’s repair costs and litigation expenses damages.

                                             III

                                           Fraud

       Sger contends Soin failed as a matter of law to prove two necessary elements of
his fraud claim: justifiable reliance and damages.
       To establish fraud, Soin had to prove that (1) Sger intentionally concealed or
suppressed a material fact that he had a duty to disclose, (2) Sger concealed the fact with
the intent to defraud Soin into relying on the suppressed fact, (3) he justifiably relied on
Sger’s concealment, and (4) resulting damages. (Engalla v. Permanente Medical Group,
Inc. (1997) 15 Cal. 4th 951, 974; see also Boschma v. Home Loan Center, Inc. (2001)
198 Cal. App. 4th 230, 248.) The court below found that the Riker lawsuit was an
important fact Sger had a duty to disclose before finalizing the franchise sale, that Sger
intentionally concealed the Riker lawsuit so that the litigation would not complicate the
sale to Soin, and that Soin reasonably relied on Sger’s intentional nondisclosure even
though the terms of the Purchase Agreement incorporated the ADA “inspect and correct”
clause contained in the Galardi Report.
       The court specifically found that the “inspect and correct” clause did not preclude
Soin as a matter of law from establishing justifiable reliance because it had been excused,
and, in any event, the clause was similar to an exculpatory provision of dubious validity
that did not allow one party to contractually exempt himself for intentional
misrepresentations. The court cited Manderville v. PCG&S Group, Inc. (2007)
146 Cal. App. 4th 1486 (Manderville) for the latter proposition.
       Manderville involved a standardized form contract for the purchase of a parcel of
land that the sellers’ brokers allegedly intentionally misrepresented could be subdivided.
(Manderville, supra, 146 Cal.App.4th at p. 1489.) Among other things, the form contract


                                             16
provided that the buyers had the right to inspect the property and strongly advised them
to investigate the condition and suitability of all aspects of the property including
ordinances affecting the future development and zoning of the property. (Id. at p. 1492.)
The contract also provided that the brokers did not guarantee and in no way assumed
responsibility for the “condition” of the property. (Ibid.)
       The Manderville court concluded that neither the form contract’s exculpatory
clauses nor the buyers’ alleged lack of due diligence in exercising their right to
investigate the zoning and other laws restricting the development and use of the property
barred the buyers’ cause of action against the brokers for intentional misrepresentation as
a matter of law. (Manderville, supra, 146 Cal.App.4th at p. 1497.) Public policy
prohibited a party from contractually exempting himself from responsibility for his own
fraud. (Id. at p. 1499; Civ. Code, § 1668.) And, “in an action for fraud or deceit,
negligence on the part of the plaintiff in failing to discover the falsity of the defendant’s
statement is no defense when the misrepresentation was intentional.” (Id. at p. 1502.)
       Sger does not challenge the trial court’s findings regarding the materiality of the
Riker lawsuit or that he intentionally failed to disclose the action to Soin. He instead
argues Manderville is inapt, claiming that as a matter of law Soin could not have
reasonably relied on his failure to disclose the Riker lawsuit because the Galardi Report
already disclosed some ADA violations on the property and Soin had a contractual
obligation to further investigate and repair any additional ADA violations at the
franchise. Since an investigation would have revealed the ADA violations included in
the Riker lawsuit, concealing the suit did not cause him to suffer any damages that he was
not already contractually obligated to fix at his own expense.
       Even if the “inspect and correct” clause differed from the exculpatory clauses at
issue in Manderville and that Soin was contractually obligated to conduct an ADA
inspection of the franchise as Sger contends, we nevertheless conclude he justifiably
relied on Sger’s intentional nondisclosure. This is because the record is devoid of any

                                              17
evidence showing a visual inspection of the franchise for ADA violations would have
revealed the material fact Sger concealed--the pending Riker lawsuit.
       “An independent investigation or an examination of property does not preclude
reliance on representations where the falsity of the statement is not apparent from an
inspection, or the person making the representations has a superior knowledge . . . .”
(Bagdasarian v. Gragnon (1948) 31 Cal.2d 744,748 (Bagdasrian).) In Bagdasarian, for
example, the Supreme Court found that there was no evidence showing the seller’s false
statements regarding the amount and value of various crops, made to induce a sale of a
farm, were readily apparent from a farm inspection. (Bagdasarian at pp. 748-749.)
Similarly, there is no evidence here showing that the existence of the Riker lawsuit would
have been revealed had Soin obtained an ADA inspection. Indeed, there is a distinct
difference between ADA property defects in general and an actual ADA lawsuit against
the franchise.
       Other courts have recognized that the failure to disclose pending or prior litigation
involving a property or business can support a claim for fraud even if the seller discloses
the underlying issue or defect that is the subject of the lawsuit. (See e.g., Calemine v.
Samuelson (2009) 171 Cal. App. 4th 153, 166 (Calemine); Kuhn v. Gottfried (1951)
103 Cal. App. 2d 80, 85-86 (Kuhn).) In Calemine, the seller had disclosed that there were
existing water intrusion issues at the property but failed to disclose two prior construction
defect lawsuits that were filed to remedy the water intrusion problem. (Calemine,
supra,171 Cal.App.4th at pp. 165-166.) In concluding the trial court improperly granted
summary judgment for the seller, the appellate court rejected the seller’s argument that
the only essential fact required to be disclosed was the existence of the water intrusion
itself. (Id. at p. 166.) The court instead found that “a seller’s duty of disclosure
encompasses disclosure of the existence of such a lawsuit,” and whether the lawsuits
were material to the buyer constituted a question of fact that precluded summary
judgment. (Ibid.)

                                              18
       In Kuhn, one doctor sold his medical practice to another doctor who later backed
out of the transaction. (Kuhn, supra, 103 Cal.App.2d at pp. 85-86.) The seller sued the
original buyer to enforce the contract or to collect damages. (Id. at pp. 82-83.) The
seller then found a second buyer for the practice. (Id. at p. 83.) Although the seller told
the second buyer that the original buyer had purchased the practice but had given it up to
return to his home town, the seller never disclosed the pending litigation over the sale of
the business. (Id. at p. 85.) The court held that the existence of the litigation was a
material fact to the party contemplating purchasing the practice that affected the
desirability of the property. (Id. at p. 86.) Because the second buyer testified that he
would not have bought the business if he had known about the pending litigation, the
court affirmed the judgment finding the seller had fraudulently concealed the litigation.
(Id. at pp. 83, 86.)
       In this case, while Sger did disclose some existing ADA violations to Soin via the
Galardi Report substantial evidence shows he concealed the pending Riker lawsuit, a
material fact which affected the desirability of the franchise. (Kuhn, supra,
103 Cal.App.2d at p. 86.) Because Soin’s duty to obtain an ADA inspection of the
property would not have revealed the lawsuit, even if it had revealed additional ADA
violations, Soin’s failure to conduct the inspection, whether excused or not, appears
largely irrelevant. (Bagdasarian, supra, 31 Cal.2d at p. 748.)
       Like the second buyer in Kuhn, Soin testified that he did not learn of the Riker
lawsuit until a month after escrow closed and that had he known of the Riker lawsuit he
would not have purchased the franchise. (Kuhn, supra, 103 Cal.App.2d at p. 86 [buyer
testified that “he would not have considered buying the property had he known of the
litigation”].) This evidence was sufficient to show Soin reasonably relied on Sger’s
concealment and would have acted differently had he been properly informed. (In re
Sheila B. (1993) 19 Cal. App. 4th 187, 200 [recognizing that the testimony of a single
witness is sufficient to uphold a judgment]; Kuhn at p. 86.)

                                             19
       Neither Bank of America Nat’l Trust & Sav. Asso. v. Vannini (1956)
140 Cal. App. 2d 120 (Vannini) nor Gammad v. Citimortgage, Inc. 2011 U.S. Dist. LEXIS
146776 (N.D. Cal. 2011) (Gammad), which Sger cites for the proposition that a plaintiff
cannot claim he reasonably relied on a misrepresentation if the express terms of a
contract contradict the alleged misrepresentation, dictate a different result.
       In Vannini, the court held that a buyer had no right to rely on the seller’s
misrepresentations regarding the presence of ore in commercial quantities in a gold mine
where the buyer had a contractual duty to investigate the viability of the mining
operations before exercising his option to purchase the property. (Vannini, supra,
140 Cal.App.2d at pp 131-133.) The case fell outside the well settled rule that “ ‘[w]here
one conducts an investigation, he may still be entitled to rely upon certain representations
concerning conditions as to which the investigation does not extend’ ” (id. at p. 131)
because the court found an investigation would have revealed, and later did reveal, the
falsity of the seller’s representations. (Id. at pp. 132-133.)
       The same is true of Gammad, an unpublished federal decision involving a dispute
over a loan modification agreement. (Cal. Rules of Court, rule 8.1115, subd. (a); Khani
v. Ford Motor Co. (2013) 215 Cal. App. 4th 916, 922, fn. 1 [“Unpublished federal district
court decisions may be persuasive authority”].) There, the plaintiffs alleged that they had
been misled to believe they were getting a fixed rate loan modification but in reality they
received an adjustable rate modification on which they later defaulted. (Gammad, supra,
2011 U.S. Dist. LEXIS 146776 at pp. *1-3.) The court found that the plaintiffs could not
establish reasonable reliance because the express terms of the agreement contradicted the
alleged misrepresentation. (Id. at p. *3.) In other words, had the plaintiffs simply read
the first page of the loan modification agreement, they would have discovered the loan
was an adjustable rate loan rather than a fixed rate loan. (Id. at p. *6.) An investigation,
then, would have revealed the alleged false representation.



                                              20
       In contrast to both Vannini and Gammad, no evidence shows that an ADA
inspection of the franchise would have revealed the Riker lawsuit. And because the
Purchase Agreement contained a specific provision for disclosing notices of legal
violations prior to the close of escrow that Sger left blank, the terms of the Purchase
Agreement did not contradict Sger’s misrepresentation. The cases provide little useful
guidance under the circumstances.
       We turn now to Sger’s damages argument, which is identical to the one he raised
on the breach of contract claim. Because we have already rejected the argument, we need
not address the issue further as the analysis is the same. Simply put, Soin sufficiently
proved Sger’s fraudulent concealment of the Riker lawsuit caused him damages.

                                             IV

                                   Testimony of Bal Soin

       Defendant contends the court erred in allowing Soin’s uncle, Bal Soin, to testify
during trial because Soin never disclosed Bal Soin as a potential witness during pretrial
discovery. We disagree.
       “ ‘ “Broadly speaking, an appellate court reviews any ruling by a trial court as to
the admissibility of evidence for abuse of discretion.” ’ ” (Saxena v. Goffney (2008)
159 Cal. App. 4th 316, 332 (Saxena).) An abuse of discretion exists only if “ ‘ “there is a
clear showing [the trial court’s decision] exceeded the bounds of reason, all of the
circumstances being considered.” ’ ” (Ibid.) Even where a trial court abuses its
discretion by admitting or excluding certain evidence, such “error does not require
reversal of the judgment unless the error resulted in a miscarriage of justice.” (Ibid.)
Instead, reversal is only warranted if it is “reasonably probable a more favorable result
would have been reached absent the error.” (Ibid.)
       Prior to trial, defendant moved in limine to exclude Bal Soin from testifying
because Soin had failed to disclose him as a witness in response to various discovery


                                             21
requests. Soin opposed the motion, arguing that Bal Soin was not appropriate to list as a
witness in response to the cited discovery requests, that he had been disclosed as a
potential witness during Soin’s deposition, and that, in any event, defendant himself met
with plaintiff and Bal Soin prior to executing the Purchase Agreement. The court found
defendant would not be prejudiced if Bal Soin testified and denied the motion.
       Over defendant’s renewed objection, Bal Soin testified that he met with defendant
and Soin on at least three occasions where the men discussed the sale of the business, and
that he filled out the Purchase Agreement for Soin and Sger with the terms they agreed
upon. Bal Soin also testified that he wrote the June 2, 2006, handwritten escrow
instruction stating, among other things, that “Any law suit [sic] prior will be
responsibility of seller.” He drafted the escrow instruction given his prior experience of
having an undisclosed issue arise after escrow closed on a gas station he had purchased.
He said he was not aware of the Riker lawsuit when he wrote the escrow instruction, and
that if he had been he would have specifically referenced the lawsuit in the instruction.
Soin testified similarly.
       On this record, we cannot say the trial court abused its discretion in allowing Bal
Soin to testify at trial. The interrogatory requests that Sger claims Soin improperly failed
to identify Bal Soin as a person with knowledge generally covered such topics as Sger
failing to disclose the Riker lawsuit, when, where, and how Soin learned of the Riker
lawsuit, the ADA repairs Soin undertook at the franchise, and his alleged damages. Bal
Soin, however, did not testify about these topics. He testified primarily as to how he
helped fill in the Purchase Agreement with the terms Soin and Sger told him. Thus, as
Soin argued below, Bal Soin was not responsive to the interrogatory requests.
       Even assuming Bal Soin should have been listed as a person with knowledge in
response to Sger’s written discovery requests, Sger himself attended several meetings
with Bal Soin where the terms of the Purchase Agreement were discussed. Thus, Sger



                                             22
already knew Bal Soin’s identity and should have been well aware that Bal Soin could be
a potential witness in this action.
       The record also belies the fact that being denied an opportunity to depose Bal Soin
prior to trial prejudiced Sger’s case or otherwise deprived him of a fair trial. Like Soin
and Sger, Bal Soin testified that he filled out the Purchase Agreement on the men’s
behalf. While Bal Soin testified that it was his idea to include the written escrow
instruction concerning prior lawsuits given his prior bad business experience, Soin
essentially testified to the same thing. The factual issues to which Bal Soin testified,
then, were established through other properly admitted evidence. It is thus unlikely Sger
would have obtained a more favorable result in the absence of Bal Soin’s testimony. Any
purported error in admitting his testimony was therefore harmless. (Saxena, supra,
159 Cal.App.4th at p. 332.)

                                         DISPOSITION

       The judgment is affirmed. Soin is awarded his costs on appeal. (Cal. Rules of
Court, rule 8.278(a)(2).)



                                                        HULL                   , J.



We concur:



      BLEASE                  , Acting P. J.



      HOCH                    , J.




                                               23